Since the matters alleged in connection with the denials constitute neither complete nor partial defenses to the cause of action alleged, they need not be separately stated and numbered or specifically set forth. While we consider the pleading inartistic, nevertheless, since it contains qualified denials, we cannot sa-y that it is improper under the provisions of the Civil Practice Act as it now exists. Order, so far as appealed from, granting in part plaintiffs’ motion for an order requiring the defendants to serve an amended answer stating and numbering the facts constituting each defense, unanimously reversed, with twenty dollars costs and disbursements, and the motion in all respects denied. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.